internal_revenue_service number release date index no department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-104985-99 date date re legend spouse decedent k l m n county state date date date dollar_figurex dollar_figurey dollar_figurez dear we received your letter dated date requesting rulings on behalf of n concerning the application of sec_2601 and sec_2651 of the internal_revenue_code this letter responds to your request the facts and representations submitted are summarized as follows decedent died testate on date a resident of county state decedent was survived by his wife spouse who is also a resident of county state decedent and spouse lived for the entire 22-year duration of their marriage in state which is a community_property_state decedent and spouse had no children spouse has five children from a prior marriage decedent was also survived by his nephew k and his grandnephews l and n l and n are the sons of decedent’s niece m who predeceased decedent under the terms of decedent’s will certain tangible_personal_property was bequeathed to spouse and to other individuals the residue of decedent’s estate was bequeathed one-fourth to a marital trust governed by article fourth of the will and three-fourths or the entire residue if spouse predeceased the decedent to be held managed and distributed in accordance with article fifth of the will article fourth of the will provides that commencing on the date of decedent’s death the trustee is to pay or apply for spouse’s benefit all of the income from the marital trust not less often than quarterly the trustee is authorized in the trustee’s discretion to pay or apply additional funds from the principal of the marital trust to provide for spouse’s reasonable maintenance support comfort and welfare as the trustee deems necessary or advisable article fourth further provides that upon the death of spouse all income of the marital trust which is undistributed is to be distributed to spouse’s estate and the balance of the trust property is to be held managed and distributed in accordance with the provisions of article fifth in the same manner as though decedent had died immediately after the death of spouse the pertinent terms of article fifth are as follows the trustee is to divide the article fifth property into two equal parts one part is to be held in trust for the benefit of decedent’s nephew k k trust the other part is to be distributed free of trust to the living descendants ie l and n of decedent’s deceased niece m by right of representation the trustee of the k trust is to pay or apply all of the net_income from the k trust to k or for his use or benefit for and during his lifetime upon k’s death the remaining balance of the k trust is to be distributed free of trust to k’s descendants and if k has no descendants then living to the surviving descendants of decedent’s deceased niece m by right of representation decedent’s estate timely filed a federal estate_tax_return form_706 a qualified_terminable_interest_property qtip_election under sec_2056 was made on the return for one-fourth of the residuary_estate passing to the marital trust hereinafter qtip_trust on schedule r of decedent’s estate_tax_return the estate made the election under sec_2652 after decedent’s death spouse claimed that certain properties included in decedent’s gross_estate on the federal estate_tax_return belonged to her as her separate_property and her one-half interest in community_property spouse alleged that the trustee of the qtip_trust l improperly exercised his discretion to invade principal of the trust for her reasonable maintenance support comfort and welfare by refusing to make any distributions of principal to her spouse also objected to the investment strategy that the trustee pursued with regard to the qtip_trust on date spouse k l and n reached an agreement to settle spouse’s claims the stated purpose of the agreement is to resolve separate_property claims and community_property claims of spouse the administration of the probate_estate and the qtip_trust and to preserve the relationships the parties have among themselves their extended families and mutual friends under the terms of the settlement agreement the amount of dollar_figurex will be paid to spouse in cash or other_property in settlement of her claims for separate and community_property the agreement also directs that the trustee of the qtip_trust pay the amount of dollar_figurey to spouse in exchange for spouse’s release of her rights to any part of the principal of the qtip_trust the agreement further provides that spouse will sell her income_interest in the qtip_trust to k trust l and n for cash or other_property valued at dollar_figurez the consideration will be paid proportionately in accordance with the respective interests of k trust l and n in the remainder of the qtip_trust upon completion of the sale the qtip_trust will terminate and the property in trust will be distributed to the remainder beneficiaries according to their respective interests therein the settlement agreement is contingent on court approval which has been obtained by the parties and favorable rulings from the internal_revenue_service the requested rulings are as follows for purposes of the generation-skipping_transfer_tax gstt imposed by sec_2601 the decedent will be treated as the transferor of all property distributed to k trust from the qtip_trust under sec_2651 the terminating distributions from the qtip_trust to l and n will not be subject_to the generation-skipping_transfer_tax sec_2601 imposes a tax on every generation-skipping_transfer gst a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest_in_property_held_in_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 the term direct_skip means a transfer subject_to a tax imposed under the gift_tax or estate_tax provisions of an interest in property to a skip_person sec_2613 provides that a skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust - a if all interests in the trust are held by skip persons or b if there is no person holding an interest in such trust and at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2651 sets forth rules to determine the generation to which any person other than the transferor belongs sec_2651 provides that an individual who is a lineal descendant of a grandparent of the transferor shall be assigned to that generation which results from comparing the number of generations between the grandparent and such individual with the number of generations between the grandparent and the transferor sec_2651 as added by the taxpayer_relief_act_of_1997 effective in the case of terminations distributions and transfers occurring after date provides a special rule for determining the generation assignment of individuals with a deceased parent as follows for purposes of determining whether any transfer is a generation-skipping_transfer if- a an individual is a descendant of a parent of the transferor or the transferor’s spouse or former spouse and b such individual’s parent who is a lineal descendant of the parent of the transferor or the transferor’s spouse or former spouse is dead at the time of the transfer from which an interest of such individual is established or derived is subject_to the estate_tax or the gift_tax upon the transferor such individual shall be treated as if such individual were a member of the generation which i sec_1 generation below the lower_of the transferor’s generation or the generation assignment of the youngest living ancestor of such individual who is also a descendant of the parent of the transferor or the transferor’s spouse or former spouse and the generation assignment of any descendant of such individual shall be adjusted accordingly under sec_2651 this special rule does not apply with respect to a transfer to any individual who is not a lineal descendant of the transferor or the transferor’s spouse or former spouse if at the time of the transfer the transferor has any living lineal_descendants sec_2652 provides that generally the term transferor means a in the case of property subject_to the estate_tax the decedent and b in the case of property subject_to the gift_tax the donor sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 ie qualified_terminable_interest_property the estate of the decedent may elect to treat all of the property in such trust for gstt purposes as if the election to be treated as qualified_terminable_interest_property had not been made this election is commonly referred to as the reverse_qtip_election sec_26_2652-1 of the generation-skipping_transfer_tax regulations provides that if a transferor of qtip property elects under sec_2652 to treat the property as if the qtip_election had not been made the identity of the transferor of the property is determined without regard to the application of sec_2044 sec_2207a and sec_2519 ruling in the present case upon decedent’s death pursuant to the terms of decedent’s will a qtip_trust was established for the lifetime benefit of spouse on the decedent’s estate_tax_return the estate made the qtip_election with respect to the entire qtip_trust and elected under sec_2652 to treat all the property in the qtip_trust for gstt purposes as if the qtip_election had not been made as a result of this election the decedent is treated as the transferor of the qtip_trust for gstt purposes accordingly pursuant to sec_26_2652-1 above we conclude that for gstt purposes the decedent will be treated as the transferor of all property distributed to k trust ruling in the present case after the sale of spouse’s qualifying_income_interest_for_life the qtip_trust will terminate the qtip_trust property will be distributed to the remainder beneficiaries l n and k trust according to their respective remainder interests in the qtip_trust under the terms of decedent’s will the analysis of the present facts under the rule_of sec_2651 is as follows l and n are both descendants of a parent of the transferor decedent and l’s and n’s parent m is a lineal descendant of the parent of the transferor decedent and m the parent was dead at the time of decedent’s death when the transfer of one-fourth of the residuary_estate to the qtip_trust occurred this transfer is the transfer from which l’s and n’s interests are derived and to which the estate_tax applied in addition at the time of decedent’s death decedent had no living lineal_descendants under sec_2651 l and n are treated as if each were a member of the generation which is one generation below the lower_of the transferor’s decedent’s generation or the generation assignment of the youngest living ancestor of l and n who is also a descendant of the parent of the transferor decedent accordingly l and n are treated as if each were a member of the generation that is one generation lower than that of the transferor decedent therefore we conclude that the distributions to l and n as a result of the termination of the qtip_trust will not be taxable terminations and will not be subject_to the gstt except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours enclosure copy for sec_6110 purposes office of the assistant chief_counsel passthroughs and special industries by katherine a mellody senior technician reviewer branch
